Citation Nr: 1742158	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an extraschedular rating for low back syndrome.  

2.  Entitlement to an increase in a 20 percent schedular rating for right knee osteoarthritis.  

3.  Entitlement to an extraschedular rating for right knee osteoarthritis.  

4.  Entitlement to an extraschedular rating for residuals of a left total replacement.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on verified active duty in the United States Army from November 1959 to April 1960 and from June 1963 to September 1963.  

This matter is before the Board of Veterans' Appeals (Board) originally on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that this case includes prior actions by both the Board and the United States Court of Appeals for Veterans Claims (Court).  Most recently, in May 2016, the Board issued a decision denying a schedular rating in excess of 20 percent for the service-connected low back syndrome, and remanded the other appellate claims listed above for further development to include competent medical examinations which were accomplished in December 2016 and January 2017.  The case has now been returned to the Board for additional appellate consideration. 

For the reasons detailed below, the Board finds that the Veteran is entitled to a TDIU in this case.  However, as addressed in the REMAND portion of the decision below, further development is still required regarding the other appellate claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that the May 2016 remand also included the issues of entitlement to an increase in a 20 percent rating for venous stasis/insufficiency of the right leg for the period prior to September 2, 2015; entitlement to an increase in a 40 percent rating for venous stasis/insufficiency for the period since September 2, 2015; entitlement to an increase in a 10 percent rating for peripheral neuropathy of the left lower extremity for the period prior to September 2, 2015; entitlement to an increased (compensable) rating for peripheral neuropathy of the left lower extremity for the period since September 2, 2015; and entitlement to an increase in a 10 percent rating for a right foot disability with ankle problems.  The Board directed that a Statement of the Case (SOC) be promulgated on these issues in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was promulgated on these issues in August 2017.  However, the record available for the Board's review does not reflect the Veteran has, as yet, perfected an appeal on these issues by filing a timely Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016).  Consequently, the Board does not have jurisdiction to address the merits of these claims at this time.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for venous stasis/insufficiency of the right leg, major depress, total left knee replacement, right knee injury with loose body, right knee osteoarthritis, low back syndrome, right foot disability, peripheral neuropathy of the left lower extremity,  and healed fracture of the left radial head.  He has had a combined disability rating of 90 percent since October 3, 2012.

2.  The record reflects it is at least as likely as not the Veteran is currently unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a grant of TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In this case, the Veteran is currently service-connected for venous stasis/insufficiency of the right leg, major depress, total left knee replacement, right knee injury with loose body, right knee osteoarthritis, low back syndrome, right foot disability, peripheral neuropathy of the left lower extremity,  and healed fracture of the left radial head.  He has had a combined disability rating of 90 percent since October 3, 2012.  As such, he satisfies the schedular criteria for consideration of TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, neither a veteran's nonservice-connected disabilities nor age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Here, the record reflects the Veteran has a college education.  He has worked as a stockbroker, to include in a self-employed capacity from 2005 to 2013, and has not worked since 2013.  Nevertheless, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  

In this case, the Veteran has provided credible lay statements detailing the impairment he experiences due to his service-connected disabilities, and why he contends he is unable to engage in substantially gainful employment as a result thereof.  Further, there is competent medical evidence which supports his contentions.  For example, a December 2016 VA medical opinion in evaluating the impairment caused by his service-connected physical disabilities stated they all contribute to very poor weightbearing and ambulation making driving difficult/not possible.  Additionally, sitting  for prolonged periods was very difficult due to pain from these conditions.  Moreover, the examiner opined the Veteran would not be able to get to work consistently, stand or sit for any prolonged periods or remain efficiently engaged for prolonged hours due to pain from service-connected conditions.

The Board also notes that a January 2017 VA psychiatric examiner stated that it appeared the Veteran's somewhat depressed state, along with his mild to moderate memory difficulty(possibly a result of a history of alcohol use), makes him unable to be gainfully employed as he would have difficulty retaining the information necessary to perform tasks.  Although the examiner indicated the Veteran had both a depressive disorder and alcohol use disorder, it was found that it was not possible to differentiate what symptoms were attributable solely to each diagnosis.

The Board further notes that the Veteran submitted a private vocational assessment dated in March 2016 to the effect he could not engage in substantially gainful employment due to his service-connected disabilities.

In addition to the foregoing, the Board notes that the law mandates resolving all reasonable doubt in favor of the Veteran, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

For these reasons, the Board finds the record reflects it is at least as likely as not the Veteran is currently unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, a TDIU is warranted in this case.


ORDER

A TDIU due to service-connected disability is granted.


REMAND

The Board notes that as part of its May 2016 remand, it directed that if the benefits sought remain denied, a Supplemental SOC (SSOC) was to be issued and the returned to the Board.  No such SSOC was promulgated to the Veteran, even though the case was certified and transferred to the Board with no additional benefit being awarded on the low back and bilateral knee claims.  Moreover, the Veteran's attorney noted in a July 2017 statement that no SSOC had been provided to the Veteran.  Therefore, the Board finds that a remand is required to ensure the Veteran is provided with an SSOC.  See 38 C.F.R. § 19.31; see also Stegall v. West, 11 Vet. App. 268 (1998).

Inasmuch as a remand is otherwise warranted in this case, the Board finds the Veteran should be provided with the opportunity to present additional evidence and argument in support of his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his low back and knees since December 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his back and knee symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


